 

Exhibit 10.1

 

[image_001.jpg] 

 

April 19, 2015

 

Jonathan Lloyd Jones

Subject: Employment with Neuralstem, Inc.

 

Dear Jonathan,

 

It is our pleasure to extend you an offer of employment at Neuralstem, Inc. with
a start date of May 18, 2015. Employment with Neuralstem Inc. is at-will
employment. Your position will be Chief Financial Officer. Your gross salary
will be $26,250 monthly based on an annual salary of $315,000. You will be paid
monthly on the 25th of each month for that month, so your first paycheck will be
on May 25th 2015. Direct deposit is available and encouraged. You will be
reporting to the President & CEO, Richard Garr.

 

As a salaried employee you will be eligible for group health, dental, and vision
insurance plans for yourself and your family at no cost to you. Your paid time
off includes 10 holidays and three weeks of vacation annually. In addition, the
Company is typically closed between the Christmas and New Year’s holidays. The
Company will provide you with a cell phone and a computer and an iPad/Board Book
and will pay directly all cell phone and other telecommunications/internet
costs, including those associated with any remote access required. All business
and travel expenses including meals and lodging will be reimbursed if not paid
for directly by the Company.

 

Short term incentives are awarded on an individual performance basis at the end
of the calendar year, and you will eligible for a bonus of up to 50% of your
annual salary. It is the practice of the Company to pro rate that for employees
whose employment begins, like yours, mid year for the first year. The award is
made by the Compensation committee of the Board. Neuralstem does not guarantee
these bonuses. This award may be taken by the employee in either stock options,
restricted stock, restricted stock option units or cash; or any combination
thereof as the employee sees fit. You are also eligible for our long term
incentive program, which consists of annual grants of employee incentive stock
options (ISO) for up to 50% of your gross annual salary. These awards may only
be taken as stock options. This award is also made by the Compensation committee
of the Board. Neuralsetem does not guarantee these bonuses. In addition you will
be granted a one time option award for 50,000 shares from the plan, upon your
commencement of employment. The strike price of the options shall be the closing
price of the stock on Friday May 18th , 2015. These options will vest quarterly
over two years.

 

As agreed in our discussions, we anticipate that you will be commuting from
Boston for the first four to perhaps six months, and Neuralstem will pay for
reasonable commuting costs including transportation and local housing during
this period.

 

Also as agreed in our discussions you will be entitled to a severance payment
should your employment be terminated by the Company for any reason other than
“cause”. This severance payment shall be equal to One Year’s salary at your then
current annual rate. In addition, any of the 50,000 options from the initial
award referred to above which have not yet vested, shall immediately vest. This
severance provision shall also apply to termination as a result of change of
control.

 

 

 



 

20271 Goldenrod Lane, 2nd Floor | Germantown, MD 20876

301-366-7062 | Fax: 301-560-6634

 



 

 

 

When you start work you will be required to sign Neuralstem's standard
confidentiality agreement.

 

We are pleased to have you joining Neuralstem, Inc. and look forward to a long
and mutually rewarding relationship. Please indicate your acceptance by signing
and returning a scanned copy of this document.

 

Sincerely,

 

Richard Garr, CEO/ acting CFO

 

Accepted:       Date:    

 

 

 

 

 [image_002.jpg]

 



 

 